Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the compound BT-2012 in the reply filed on August 19, 2022 is acknowledged.  The traversal is on the ground(s) that the “a search of the full scope of the claimed invention would not place undue burden on the Office.” This is not found persuasive because claims 44-47, 49 and 50 are of a different scope. The elected species was not found in the search and is allowable. The search and examination has been expanded to embrace the full scope of the compounds as defined in claims 26 and 27. 
Claims 44-47, 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/19/2022. 
Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). Claims 44-47, 49 and 50 are not so linked as to form a single inventive concept. These claims are of a different scope and raise different issues of patentability.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43, 48 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The term “general” in the phrase “compound of general formula” renders the claims indefinite because implies more than what is positively recited is intended. The compounds of the claims are fully defined by the structural formula and definitions of the variables. Deletion is suggested.
ii) The intended use of the claimed compounds is as a pharmaceutical. Therefore, the claims should limit the “salt” to a “pharmaceutically acceptable” to particularly point out what is intended and exclude other salts (such as, toxic salts).
iii) The definition of “L” has not been clearly presented because the point of attachment of the groups at “L” is not known. From the elected compound and compounds claimed, the group as presented is such that R6 is attached to the indolyl, NHC(O)-, C(O)-, NH-C(O)-indolyl and NHSO2 moieties and the “alkyl” groups are attached to the quinazolinyl moiety. Therefore, the group presented as “C1-6 alkyl” is a linking group and not a terminal group and as such should be written as “C1-6 alkylene.”
iv) The group presented as “C1-9 heteroaryl” renders the claims indefinite because a heteroaryl cannot be made up of solely 1-9 carbon atoms and necessarily requires the presence of a heteroatom. Also, the minimum size is a 5-memebered ring. The term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
v) The group “C2-5 heterocycloalkyl” is indefinite because it is not normal nomenclature. It is unclear whether a heterocycle-alkyl- group is intended or a saturated heterocycle is intended or whether this group is a heteroatom attached to a cycloalkyl. Appropriate clarification is required. The term “heterocycle” is indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-43, 48 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts of the claimed compounds, does not reasonably provide enablement for hydrates and/or solvates thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Applicants have not shown how one skilled in the art can arrive at a given solvate or hydrate. None of the compounds made are crystallized out as solvates or hydrates. Arriving at a given solvate is not routine experimentation because it is unpredictable. One cannot make any solvate or hydrate of a compound. 
	Solvates or hydrates are different chemical entities, they are not just impurities included in a compound. Pharmaceutically acceptable salts are additions and therefore not the same. Additions are obvious variation “after” the compounds are obtained, thus, can be allowed with the compounds.  Solvates or hydrates must be obtained at the time the invention was made. If  Applicants do not have the solvates or hydrates at the time the invention was made, they are not in possession of them because they are unpredictable.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 27, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624